— Stephens J.

By the Court.

delivering the opinion.
[1.] The power of granting temporary alimony during the pendency of a divorce suit, was elaborately discussed and was decided by this Court, in the case of McGee vs. McGee, 10 Ga. Rep. 417. We think it was rightly held to be a power belonging to the Superior Court, as an incident to its jurisdiction over divorces. It belongs to the Court, and not to the Judge, and therefore cannot be exercised by him in vacation. We think also, the party against whom this alimony is allowed, should have notice and an opportunity of being heard.
[2.] We think also, that the proper mode of enforcing an order for alimony is by attachment and .not by fieri facias.
Judgment reversed.